Citation Nr: 1037714	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-29 271	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for visual impairment, 
thalassemia/anemia, peripheral vascular disease, 
hypercholesterolemia, bilateral hearing loss disability, deviated 
septum, and migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 
1989 and from August 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2005, a statement of the case 
was issued in August 2006, and a substantive appeal was received 
in September 2006.

In July 2010, the Veteran's representative raised the 
issue of entitlement to a higher rate of special monthly 
compensation.  This issue has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
it and it is referred to the RO for appropriate action.  


FINDING OF FACT

On July 2, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of the 
appeals concerning service connection for visual impairment, 
thalassemia/anemia, peripheral vascular disease, 
hypercholesterolemia, bilateral hearing loss disability, deviated 
septum, and migraine headaches is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for service connection 
for visual impairment, thalassemia/anemia, peripheral vascular 
disease, hypercholesterolemia, bilateral hearing loss disability, 
deviated septum, and migraine headaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran has 
withdrawn his appeals concerning service connection for visual 
impairment, thalassemia/anemia, peripheral vascular disease, 
hypercholesterolemia, bilateral hearing loss disability, deviated 
septum, and migraine headaches and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeals concerning service connection for visual impairment, 
thalassemia/anemia, peripheral vascular disease, 
hypercholesterolemia, bilateral hearing loss disability, deviated 
septum, and migraine headaches and they are dismissed.


ORDER

The appeals concerning entitlement to service connection for 
visual impairment, thalassemia/anemia, peripheral vascular 
disease, hypercholesterolemia, bilateral hearing loss disability, 
deviated septum, and migraine headaches are dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


